The opinion of the court was delivered by
Marshall, J.:
The plaintiffs appeal from a judgment granting a new trial. The action was commenced by the plaintiffs to recover a real-estate agent’s commission for selling land. Verdict was rendered in their favor, and j udgment was immediately rendered thereon. Within proper time thereafter a motion for a new trial was filed, and that motion was sustained and a new trial granted. No reason was given for granting the motion for a new trial, although the plaintiffs filed a motion asking the court to give his reasons therefor. For anything that appears in the record the court may have granted the new trial because he was not able to approve the decision of the jury on a disputed question of fact. This court has repeatedly declared that a judgment granting a new trial will not be reversed unless error is made apparent. (Atkinson v. Darling, ante, p. 229.)
Under that rule the judgment must be affirmed.